DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 line 9-21 states “at least one of: a dividing wall… a first partition… a second partition… and at least one cooling device”.  Broadly interpreting this language results in a device only comprising a single dividing wall and not comprising a first partition, second partition, nor cooling device.  It may also be interpreted as only comprising a single second partition and not comprising a dividing wall, single second partition nor a cooling device.   Stated another way, the language ‘at least one of’ results in a claimed device whereby a reference need only show one of the four ‘one of’s to read over the claimed device.  

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 Ln 6-7, please amend to --an inlet connection for [[an]] allowing oil 
Claim 1 Ln 8, please amend to --an outlet connection for [[an]] allowing the oil out of the annular space--.
Claim 10 Ln 8, please amend to --an inlet connection for [[an]] allowing oil 
Claim 10 Ln 10, please amend to --an outlet connection for [[an]] allowing the oil out of the annular space--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 Ln 1-3 cites the limitation "the first partition…defines a lower partition opening”.  It is unclear if this opening is the same as or in addition to the opening defined in claim 1 line 12-13 as “a first partition… having a partition opening”.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- the first partition…defines the partition opening --.
Claim 3 Ln 2 cites the limitation "wherein at least two second partitions are provided”.  It is unclear if this second partition(s) is the same as or in addition to the second partition defined in claim 1 line 15.  Therefore the scope of the claim is the second partition comprises at least two second partitions that are provided --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGAWA, KENJI JP S57-103903, hereinafter Kenji.
Regarding claims 1 and 10, Kenji discloses (Fig. 1, 2) a tank for a compact assembly, comprising 
an inner wall (7); 
an outer wall (6) , which encompasses  the inner wall  and which, together with the inner wall , defines an annular space (1a), 
a bottom wall (8), that closes a bottom of the annular space; 
an inlet connection (28) for allowing oil into the annular space; 
an outlet connection (26) for allowing the oil out of the annular space; and 
at least one of: 
a dividing wall (11) configured to separate the inlet and outlet connections, 
a first partition (12) for degassing the oil is arranged in the annular space, the first partition having a partition opening configured for oil flow (line 112-113), 
a second partition (12) extending from the outer wall or from the inner wall, 
at least one cooling device (28/3a) arranged in the annular space and through which the oil flows (line 112-113);
a hydraulic load (4); and  an electric machine (3) configured to drive the load, wherein the electrohydraulic compact assembly is configured such that the hydraulic load sucks oil out of the outlet connection and conveys the oil into the inlet connection by the load (line 92-95).
Regarding claim 9, Kenji discloses (Fig. 1, 2)  a discharge opening of the outlet connection is oriented approximately in a least one of a flow direction and a direction away from the dividing wall (depicted as opening in a direction of the flow of fluid at (28a) and not towards (11)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji, in .
Regarding claim 2, Kenji discloses the claimed invention substantially as claimed, as set forth above for Claim 1, except fails to explicitly state that the first partition for degassing has a lower edge which, together with the bottom wall, the outer wall, and the inner wall, defines a lower partition opening through which the oil flows through.  Instead, Kenji discloses the partitions (12) have openings without specifying the locations for the purpose of degassing and cooling the oil.
Washington discloses a fluid path (depicted/indicated by the arrow approximate (F)), a partition (D, located approximate (F)), wherein the partition for degassing has a lower edge (depicted bottom edge) which, together with the bottom wall, the outer wall, and the inner wall (the depicted walls of (F)), defines the partition opening through which the oil flows through (Pg 2 line 12-16 discloses as the fluid flows through the opening, and as a result of the partition/obstruction creates a degasification effect).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Kenji, by providing partitions with openings at a lower edge, as taught by Washington, for the purpose of degasification of the fluid moving there through.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji, in view of MIYADEN CO LTD JP 2002-141164, hereinafter Miyaden.  Kenji and Miyaden .
Regarding claim 3, Kenji discloses the claimed invention substantially as claimed, as set forth above for Claim 1.  Kenji further discloses providing at least two second partitions (12) are provided to extend the flow path (lines 112-113).
Kenji fails to explicitly state that the at least two partitions extending alternately from the outer wall and the inner wall.  
Miyaden discloses (Fig. 1) a flow path by which partitions (14, 15) are provided to extend the flow path [0013], wherein the at least two partitions extending alternately from the outer wall (3) and the inner wall (4, depicted as extending alternately from either side of the flow path).  
Miyaden further discloses that provided the partitions extending alternately from the outer wall and the inner wall provides more efficient cooling [0013].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Kenji, by providing partitions extending alternately from the outer wall and the inner wall, as taught by Miyaden, for the purpose of providing more efficient cooling of the fluid there through.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Regarding claim 4, discloses the claimed invention substantially as claimed, as set forth above for Claim 1, except fails to explicitly state that the at least one cooling device has a plurality of blades.  
Further modification of the device of Kenji to incorporate a cooling device having blades cannot be performed without improper hindsight bias.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/           Primary Examiner, Art Unit 3745